department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c offi c e o f c h i ef c o u n sel number info release date uil conex-119237-08 date the honorable donald a manzullo u s house of representatives washington d c attention ----------------------- dear mr manzullo i apologize for the delay in responding to your letter dated date on behalf of your constituent ---- ----------------------- he asked about the status of a proposed irs rule that would impose a self-employment_tax on land owners who lease their land although ---- ------------- does not cite the specific proposed irs rule we think that he refers to notice_2006_108 and the requirement that taxpayers who receive conservation reserve program crp payments must pay self-employment taxes one recent development partially changes the position taken in this notice the congress recently changed the law on date by exempting certain crp payments made after date from self-employment_income in the heartland habitat harvest and horticulture act of this change excludes crp payments from self-employment_income for participants who receive social_security retirement or disability benefits for your convenience i have attached a copy of this change we believe that except for these payments the proposed ruling in the notice which subjects crp payments to self-employment_tax as income derived from a trade_or_business is the proper interpretation based on existing statutory and case law we appreciate ---- --------------- comments as part of the process of finalizing the ruling we will consider all the comments we have received as well as any legislation the congress may enact excluding crp payments from self-employment_income conex-119237-08 i hope this information is helpful if you would like to discuss this matter further please contact me at -------------------- or ------------------at -------------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities enclosure
